DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 (3), 02/24/2021, 04/28/2021, 07/13/2021 and 12/20/2021 are being considered by the examiner.
	Allowable Subject Matter
Claims 1-5, 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art disclose “ a first outer package comprising a first material, the first material having a first water vapour transmission rate (WVTR) measured according to ASTM F1249 at 90 % relative humidity (RH) and 380C between 1 g/(m2 *24h) and 6 g/(m2 *24h), a second inner package contained inside of the outer package, the second inner package comprising a second material, the second material having a second WVTR measured according to test method A at 65% RH and 300C below 3 g/(m2 *24h)”.  Some of the general structure such as second inner package position inside of a first outer package and the second inner package defines an enclosure containing a swelling medium and an intermittent urinary catheter comprising a hydrophilic coating such as U.S. Patent 11,167,107, U.S. application 2015/026580, U.S. Patent 7,380,658 and U.S. application 2012/0316515.  All of the prior art as cited discloses similar or identical structure of a second inner package position inside of a first outer package and the second inner package defines an enclosure containing a swelling medium and an intermittent urinary catheter comprising a hydrophilic coating, but none of the closest prior art disclose “ a first outer package comprising a first material, the first material having a first water vapour transmission rate (WVTR) measured according to ASTM F1249 at 90 % relative humidity (RH) and 380C between 1 g/(m2 *24h) and 6 g/(m2 *24h), a second inner package contained inside of the outer package, the second inner package comprising a second material, the second material having a second WVTR measured according to test method A at 65% RH and 300C below 3 g/(m2 *24h)”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736